

Surfect Holdings, Inc.
1800 West Broadway Road
Tempe, Arizona 85252
 
December 3, 2007
 
Reference is made to the Engagement Letter, dated November 28, 2007 (“Letter”),
between Surfect Holdings, Inc. (the “Company) and Westminster Securities Corp.
Section 2 of the Letter shall be deleted in its entirety and replaced with the
following in lieu thereof:
 
“2. Warrant Consideration: At each closing of a Financing, the Company shall
issue to Westminster or its designees warrants to purchase 7% (or with respect
to securities placed through other brokerage firms, 9% of the securities placed
through such firms) of the total common stock issued and issuable from the
Financing (including common stock underlying warrants and convertible
securities), exercisable at the lowest of the purchase, conversion, or exercise
price per share of any securities issued to investors in such Financing. Such
warrants shall have registration, antidilution, and cashless exercise rights
under the same terms as any warrants issued to investors in such Financing, and
otherwise under customary, mutually agreeable terms.”
 
Except as modified and amended herein, the Letter shall remain in full force and
effect in accordance with its terms.
 

       Sincerely,                Surfect Holdings,              
By:
/s/ Steven Anderson        
Steven Anderson, President and CEO
           Acknowledged and Agreed:                WESTMINSTER SECURITIES CORP.
             
By:
/s/ John P. O’Shea      
 
Name: John P. O’Shea
Title: Chairman and CEO
     




--------------------------------------------------------------------------------

